Citation Nr: 9907400	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a tumor of the 
scalp and a lipoma of the right thigh.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Paul, Minnesota. 


FINDINGS OF FACT

1.  There is no competent evidence linking a tumor of the 
scalp and a lipoma of the right thigh to service.  

2.  Service connection for schizophrenic reaction was denied 
in a March 1959 rating decision.  

3.  Evidence received since March 1959 does not bear directly 
and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a tumor of the scalp and a lipoma of the right thigh is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The evidence received since the March 1959 rating 
decision, which denied service connection for a schizophrenic 
reaction is not new and material, and the veteran's claim for 
that benefit may not be reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  A Tumor of the Scalp and a Lipoma of the Right Thigh

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A number of 
disorders, including arteriosclerosis, diabetes, various 
forms of heart disease, and cardiovascular-renal disease, 
such as hypertension, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). The veteran has not met this 
threshold requirement and, therefore, his claims must be 
denied.

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Post-service treatment records document treatment for a 
number of skin lesions.  Diagnoses include lipoma, 
pilomatrixoma, and benign squamous papilloma.  Service 
medical records, however, contain no reference to skin 
lesions or to any disorder for which the veteran seeks 
service connection.  The claims file, moreover, does not 
reveal any medical opinion linking the onset of a skin lesion 
to an event in service.  

The veteran maintains that his skin lesions are the result of 
exposure to ionizing radiation in service. Generally, claims 
based upon exposure to ionizing radiation are governed by 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.311(b).  Each provides a 
separate and distinct basis for establishing service 
connection based on exposure to ionizing radiation in 
service.  38 U.S.C.A. § 1112(c) creates a presumption of 
service connection on a radiation basis for certain specified 
diseases when the specified disease becomes manifest in a 
veteran who participated in a "radiation-risk activity."  
Under 38 C.F.R. § 3.311(b)(2), in cases where a veteran has 
been exposed to ionizing radiation, where a "radiogenic 
disease" is first manifested after service, and it is 
contended that the disease is the result of exposure to 
ionizing radiation, data concerning the size and nature of 
the radiation dose must be requested from the appropriate 
office of the Department of Defense after which the claim 
must be reviewed by the Under Secretary for Benefits, who is 
charged with making a determination as to whether the 
veteran's disease was the result of exposure to radiation in 
service.  The claims file, however, reflects no medical 
evidence that the veteran suffers from either a disease to 
which the presumptions of 38 U.S.C.A. § 1112(c) apply or a 
"radiogenic disease" as anticipated by 38 C.F.R. § 
3.311(b).  Those provisions, therefore, do not provide a 
basis for granting service connection for the veteran's 
alleged exposure to radiation in service.

The veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
etiologically related to exposure to radiation in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cri. 1994); 38 C.F.R. 
§§ 3.303(d); 3.311(b)(4).  However, a response from the 
Defense Nuclear Agency fails to confirm exposure to radiation 
during service.  In addition, even assuming, arguendo, that 
the veteran was exposed to radiation in service, the claims 
file contains no medical evidence that would substantiate a 
conclusion that an etiological relationship exists between 
exposure and a current disability, such as the opinion of a 
medical practitioner linking a disease to radiation exposure.  
In fact a VA examiner in September 1994 expressed doubt that 
there was any relationship between lumps on the veteran's 
skin and prior exposure to radiation, as did a treating 
physician in October 1985.  

Although the veteran has expressed his own theories 
concerning the etiologies of the disorders in question, 
"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Caluza, 7 Vet. App. at  504.  Without 
competent evidence linking a current disorder to service, the 
veteran's claim is not well grounded.  



II.  Schizophrenia

Service connection for schizophrenic reaction was denied in a 
March 1959 rating decision.  The veteran was notified of that 
decision and did not perfect a timely appeal. That decision, 
therefore, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

A claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

That standard in this case has not been met.  At the time of 
the March 1959 rating decision, the RO had before it service 
medical records and treatment records documenting 
hospitalizations after service in 1958 and 1959 for 
schizophrenic reactions.  In denying service connection for 
the claimed disorder, the RO observed that there was no 
evidence of a psychotic condition prior to May 1958.  

Evidence submitted since March 1959 documents ongoing 
treatment for schizophrenia.  However that evidence does not 
document treatment prior the RO's decision in May 1958.  That 
evidence also does not document any medical opinion 
suggesting that schizophrenia was present in service or 
within a year of the veteran's separation from service, see 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a), or 
that schizophrenia otherwise had its onset in service.  

The veteran contends that schizophrenia, like his skin 
lesions, is the result of exposure to ionizing radiation in 
service.  However, schizophrenia, similarly, is not included 
among the list of either to which the presumptions of 
38 U.S.C.A. § 1112(c) apply, nor is it a "radiogenic 
disease" as anticipated by 38 C.F.R. § 3.311(b).  Moreover, 
the evidence submitted since March 1959 does not reflect any 
medical conclusions that the veteran's psychiatric disorder 
is the result of exposure to radiation in service.  

The evidence submitted since March 1959, as such, does no 
more than establish the presence of schizophrenia, a fact 
that was not in contention at the time of the prior denial.  
It does not, however, contain findings suggesting a link 
between the veteran's current disorder and service.  

The veteran has submitted what apparently are excerpts from a 
work entitled Surviving Schizophrenia.  These excerpts 
suggest that environmental forces may play a role producing 
schizophrenia and that schizophrenia has been associated with 
abnormal limbic electrical activity in certain patients.  
Notwithstanding the veteran's observation that electricity 
produces radiant effects, nothing in the excerpts in question 
even nominally suggests that radiation may play a role in 
producing schizophrenia.  Evidence submitted since March 
1959, therefore does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board observes that the veteran has complained that the 
RO mischaracterized the issue in the statement of the case, 
phrasing it as "[s]ervice connection for schizophrenia on a 
new factual basis."  A review of the statement of the case 
reflects that the RO cited 38 C.F.R. § 19.194 for the 
proposition that evidence submitted subsequent to a final 
decision requires a determination concerning whether new and 
material evidence has been submitted and whether the evidence 
produces a new factual basis for allowing the claim.  The 
cited regulation does not exist, and the standard articulated 
by the RO is not wholly correct.  

Nevertheless, the Board can find no basis for prejudice in 
the RO's error.  The veteran's claim is wholly lacking in 
merit.  The misphrasing of the standard is not such that it 
would naturally lead one to submit less evidence rather than 
more.  Moreover, there has been no claim by the veteran that 
he had additional evidence linking schizophrenia to service 
that he would have submitted, but for the error in the 
statement of the case.  

In addition, to think that the RO would dispose of this case 
differently were this case REMANDED completely ignores the 
reality that no evidence has been submitted that would 
warrant reopening this case.  Under the circumstances, 
remanding this case would constitute an academic exercise in 
futility, which the law does not require.  See Winters v. 
West, No. 97-2180, slip op. at 7 (U.S. Vet. February 17, 
1999).  


ORDER

A claim for service connection for a tumor of the scalp and a 
lipoma of the right thigh is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for schizophrenia, service 
connection for that disorder remains denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

